        Case 1:17-cv-00578-WHP Document 114 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              :
 MANSOOR HAMOUD HADWAN,                       :
                                              :           17cv578
               Plaintiff,                     :
                                              :           ORDER
               -against-                      :
                                              :
 UNITED STATES DEPARTMENT OF                  :
 STATE, UNITED STATES EMBASSY,                :
 SANA’A, YEMEN.                               :
                                              :
               Defendants.                    :
                                              :

WILLIAM H. PAULEY III, Senior United States District Judge:
              The parties are directed to appear for a telephonic pre-motion conference on June

10, 2020 at 11:00 a.m. The dial-in number is 888-363-4749, passcode 3070580.


Dated: June 4, 2020
       New York, New York
